Exhibit 10.1

 

PLANTATION GOLF COURSE LEASE

 

THIS LEASE (the “Lease”) is made and entered into effective March 27, 2009 (the
(Effective Date”), by and between TY MANAGEMENT CORPORATION, a Hawaii
corporation, whose address is c/o Carlsmith Ball LLP, One Maui Plaza, Suite 400,
Wailuku, Hawaii 96793-1086 (“Lessor”), and KAPALUA PLANTATION GOLF LLC, a Hawaii
limited liability company, whose address is P.O. Box 187, Kahului, Hawaii 
96733-6687, (“Lessee”);

 

In consideration of the agreements hereinafter set forth, Lessor and Lessee do
hereby agree as follows:

 

1.                                       Premises.  Lessor does hereby demise
and let unto Lessee, and Lessee does hereby lease and hire from Lessor, that
certain real property more particularly described on Exhibit A attached hereto
and incorporated herein by reference commonly known as the “Kapalua Plantation
Golf Course”, together with all buildings and other improvements located
thereon, and any rights, easements or appurtenances belonging to the same or
held and enjoyed in connection therewith, subject, however, to the encumbrances
set forth in said Exhibit A (hereinafter collectively called the “Premises” or
the “Golf Course”).

 

2.                                       Term.  This Lease shall be for a term
of two (2) years (the “Term”) commencing on March 27, 2009 (the “Commencement
Date”) and ending on March 31, 2011 (the “Termination Date”), unless such term
shall be sooner terminated as hereinafter provided.

 

3.                                       Quiet Enjoyment.  Upon payment by
Lessee of the rent, additional payments and all other charges to be borne by
Lessee as set forth in this Lease, and upon Lessee’s observance and performance
of all of the terms, covenants and conditions hereinafter contained, Lessee
shall peaceably and quietly enjoy the Premises for the term hereof without
hindrance or interruption by Lessor or any other persons lawfully claiming by,
through or under Lessor, except as expressly provided in this Lease.

 

4.                                       Rent.  Lessee shall pay to Lessor at
its address set forth above in legal tender of the United States of America,
without any deduction, notice or demand except as otherwise set forth herein, an
annual net rent of FOUR MILLION AND NO/100 DOLLARS ($4,000,000.00) in monthly
installments of $333,333.00 each payable in advance on the first (1st) day of
each month during the Term prorated for partial months.  If the monthly rent
payment is not received prior to the tenth (10th) of any month, or any other
charge or additional rent due hereunder shall not be received when due, then a
late fee in the amount of five percent (5%) of the amount due which shall be due
Lessor from Lessee within ten (10) days of written demand therefore.

 

5.                                       Additional Payments and Expenses To Be
Borne By Lessee.  In addition to the monthly rent set forth herein, Lessee shall
pay the following:

 

a.                                       Real Property Taxes and Assessments. 
Lessee will pay directly to the taxing authority before delinquency, all real
property taxes and assessments of every description assessed against the
Premises that Lessor or Lessee in respect thereof may be assessed or become
liable, whether assessed to or payable by Lessor or Lessee, during the term of
this Lease, pro rated for periods prior to the Commencement Date and as of the
Termination Date.

 

--------------------------------------------------------------------------------


 

b.                                      Utility Charges and Service.  Lessee
will pay, before delinquency, all charges for potable water, irrigation water,
gas, sewer service, refuse collection, electricity, telephone, cable television,
and other utility and similar charges arising from the use of the Premises. 
Lessee acknowledges that sewage treatment for the clubhouse is provided through
a sewage treatment plant (“STP”) located on a portion of the Premises and that
Lessee shall be responsible for all costs of operating, maintaining and
repairing the STP during the term of this Lease.  Unless caused by the gross
negligence or willful misconduct of Lessor, Lessor shall not be responsible for
any interruption or failure in the supply of any utilities to the Premises.

 

c.                                       Tax on Lease Payments.  In addition to
the rents reserved above, Lessee shall pay to Lessor, as additional rent,
together with each payment of rent or any other payment required hereunder which
is subject to the State of Hawaii general excise tax on gross income, as it may
be amended from time to time, or any successor or similar tax, an amount which,
when added to such rental or other payment (currently 4.166% of each such
payment), shall yield to the Lessor, after deduction of all such tax payable by
Lessor with respect to all such rent and other payments, a net amount equal to
that which Lessor would have realized from such payments had no such tax been
imposed.

 

d.                                      Other Taxes.  Further Lessee shall be
responsible for and shall pay before delinquency all municipal, state or county
taxes assessed during the term of this Lease against it by reason of the conduct
of its business in the Premises or with respect to personal property of any
kind, owned by or placed in, upon or about the Premises by and/or at the expense
of Lessee

 

e.                                       Security Deposit.  Lessee,
contemporaneously with the execution of this Lease, has deposited with Lessor
the sum of $333,333.00 to be held by Lessor as security for the faithful
performance by Lessee of all of the terms, covenants and conditions of this
Lease by Lessee to be kept and performed during the term hereof.  The security
deposit may be commingled by Lessor with other funds of the Lessor and shall
bear no interest.  If, at any time during the term of this Lease, any of the
rent herein reserved shall be overdue and unpaid beyond applicable cure periods,
or any other sum payable by Lessee to Lessor hereunder shall be overdue and
unpaid beyond applicable cure periods, then Lessor may, at the option of Lessor
(but Lessor shall not be required to) appropriate and apply any portion of said
deposit to the payment of any such overdue rent or other sum.  In the event of
the failure of Lessee to keep and perform any of the terms, covenants and
conditions of this Lease to be kept and performed by Lessee beyond applicable
cure periods, then at the option of Lessor said Lessor may appropriate and apply
said entire deposit, or so much thereof as may be necessary, to compensate
Lessor for all loss or damage sustained or suffered by Lessor due to such breach
on the part of Lessee.  Should the entire deposit, or any portion thereof, be
appropriated and applied by Lessor for the payment of overdue rent or other sums
due and payable to Lessor by Lessee hereunder, then Lessee shall, upon the
written demand of Lessee’s, forthwith remit to Lessor a sufficient amount in
cash to restore said security to the amount held by Lessor prior to such
appropriation and application and Lessee’s failure to do so within ten (10) days
after receipt of such demand shall constitute a default hereunder entitling
Lessor to immediately invoke the remedies set forth in paragraph 35, including
the termination of this Lease.  Should Lessee comply with all of said terms,
covenants and conditions and promptly pay all of the rentals herein provided for
as the same fall due, and all other sums payable by Lessee to Lessor hereunder,
the said deposit shall be returned in full to Lessee after Lessee shall have
vacated the Premises at the end of the term of this Lease or upon the earlier
termination of this Lease.  In the event any bankruptcy, insolvency,
reorganization or other creditor-debtor proceedings shall be instituted by or
against Lessee, the security deposit shall be deemed to be

 

--------------------------------------------------------------------------------


 

applied first to payment of any rents and/or other charges due Lessor for all
periods prior to the institution of such proceedings, and the balance, if any,
of the security deposit may be retained by Lessor in partial liquidation of
Lessor’s damages.  Lessor may transfer and/or deliver the security, as such, to
any purchaser of Lessor’s interest in the Premises and thereupon Lessor shall be
discharged from any further liability in reference thereto.

 

6.                                       Guaranty.  This Lease and the terms,
provisions and obligations contained herein, including, without limitation, on
completion of the Irrigation Work, will be guaranteed by Maui Land &
Pineapple, Inc. a Hawaii corporation (“Guarantor”), pursuant to a guaranty
agreement in the form attached hereto as Exhibit B.

 

7.                                       Acceptance Of Premises.

 

a.                                       Premises in “As Is, Where Is”
Condition.  It is expressly understood and agreed that Lessor has not made any
representation or warranty, express or implied, regarding any aspect of the
Premises including, but not limited to, the implied warranties of
merchantability, fitness for a particular purpose, suitability, habitability,
quality, physical condition, value or profitability, and Lessor hereby disclaims
any and all liability for any and all such representations and warranties. 
Lessee agrees that it has examined and investigated the Premises prior to the
execution of this Lease and that Lessee has relied solely upon such examinations
and investigations in leasing the Premises.  Without limiting the generality of
the foregoing, Lessee acknowledges that (x) it has made all inspections,
investigations and analyses deemed necessary or appropriate to determine
compliance by the Premises with all Hazardous Materials Laws that may apply to
the Premises, and (y) Lessor has made no representation or warranty, express or
implied, concerning the Premises’ compliance with Hazardous Materials Laws. 
Lessee acknowledges and agrees that it is leasing the Premises in its “as is,
where is” condition, with all faults, if any, and subject to termination rights
described herein, that Lessee has assumed all risks regarding all aspects of the
Premises, and the condition thereof, including, without limitation:  (i) the
risk of any physical condition affecting the Premises including, without
limitation, the existence of any Hazardous Materials, the existence of any soils
conditions, or the existence of archeological or historical conditions on the
Premises; (ii) the risk of any damage or loss to the Premises caused by any
means including, without limitations, tsunami, flood, earthquake or volcanic
eruption; and (iii) the risk of use, zoning, habitability, merchantability or
quality of the Premises or the suitability of the Premises for its use.  Except
as otherwise described herein, Lessee expressly releases Lessor from any and all
liability and claims that it may have against Lessor, its successors and assigns
with regard to Hazardous Materials presently existing or hereafter placed on the
Premises, and Lessee hereby agrees to indemnify, defend and hold Lessor harmless
from and against any and all claims and demands for loss or damage, including
claims for personal injury, property damage or wrongful death, arising out of or
in connection with a release by Lessee during the Term of Hazardous Materials in
violation of Hazardous Materials Laws (collectively, “Lessee Hazmat
Liability”).  Lessee shall not be responsible for any Hazardous Materials
released in, on, under and about the Premises by Lessor (collectively “Lessor
Hazmat Liability”).  Lessor shall be and remain liable for all, Lessor Hazmat
Liability, on, under or about the Premises, and for all clean-up and remediation
thereof.  Lessor shall and does hereby indemnify, defend and hold harmless
Lessee and Lessee’s members, officers, directors, agents, employees and invitees
from and against any and all claims, lawsuits, liabilities, costs, fees
(including reasonable attorney’s fees) and expenses of every kind and nature
relating to or rising from a Lessor Hazmat Liability.  The provisions of this
paragraph 7 shall survive the termination of this Lease.

 

--------------------------------------------------------------------------------


 

b.                                      Adjacent and Nearby Property Uses. 
Lessee, for itself and any person or entity claiming by, through or under it,
understands and acknowledges that the Premises are adjacent to or nearby lands
used for the operation of a pineapple plantation and other agriculture related
activities and such other uses as may be permitted by law on said lands, and
that Lessee desired and sought the Premises with the understanding that the
Premises may be affected by nuisance or hazards to persons and property from
such operations and related activities.  Lessee covenants and agrees for itself,
its permitted assigns, transferees, and any other party claiming by, through or
under it that it assumes all such risks associated with such location and that
it shall defend and hold Lessor harmless from any liability, claims or expenses,
including attorneys’ fees, property damage, personal injury, or wrongful death
arising from such operations and activities, and further covenants and agrees
that the owners and occupants of such lands shall have the right, in the nature
of an easement, to perpetually discharge, emit, diffuse, and inflict over and
upon the Premises noise, smoke, soot, dust, lights, noxious vapors, odors, and
other nuisances of every description arising from or incidental to the operation
of the foregoing and other activities, subject only to zoning and other legal
restrictions on use.

 

8.                                       Use; Continuation of Golf Course
Operations By Lessee.  Prior to the date of this Lease, Lessee was the owner of
the Premises and used the Premises for the operation of the 18-hole championship
Kapalua Plantation Golf Course, including a clubhouse, pro shop, driving range,
practice facilities and a subleased restaurant operation (the “Golf Course
Operations”).  Lessee shall continue to use the Premises during the term hereof
solely for the Golf Course Operations and for no other purpose without the prior
written consent of Lessor, which consent may be withheld by Lessor in its sole
discretion.  In connection with Lessee’s use and occupancy of the Premises,
Lessee agrees as follows:

 

a.                                       Golf Course Standard.  So long as
Lessor abides by all of its obligations hereunder, including Lessor’s obligation
to make capital repairs and replacements,  and otherwise to perform the Lessor
Work (defined below) Lessee shall operate the Golf Course in a manner that will
ensure that the Golf Course would be reasonably considered by an independent
person knowledgeable about the operation of resort golf courses in Hawaii to be
among the top tier of resort golf courses open to public play on the Islands of
Maui and Lanai (the “Golf Course Standard”).  The Golf Course’s compliance with
the Golf Course Standard as of the date of this Lease may be evidenced by, among
other things, the fact that the Golf Course is ranked by Golf Digest Magazine as
one of America’s Greatest Resort Golf Courses, and as one of the top 75 Best
Resort Courses in North America, and is currently recipient of Golf Course
World’s Reader’s Choice Awards. Other Maui and Lanai golf courses which in
addition to the Golf Course are agreed to meet the Golf Course Standard as of
the date of this Lease are the Challenge at Manele, the Experience at Koele, the
Royal Kaanapali and the Wailea Gold golf course.

 

b.                                      Golf Course Agreements.  Lessee shall,
at Lessee’s sole cost and expense, observe and perform all of the Lessor’s
obligations under (i) that certain Second Amended and Restated Golf Course Use
Agreement, dated March 27, 2007, as amended, and that certain Signature Events
Agreement, dated March 27, 2007 made by and among Maui Land & Pineapple, Inc.
(“MLP”), W2005 Kapalua/Gengate Hotel Realty, L.L.C. and The Ritz-Carlton Hotel
Company, L.L.C., (ii) that certain Management & Site Agreement dated June     ,
2007 made by and between Kapalua Maui Charities, Inc. and MLP regarding the
Mercedes-Benz Championship, (iii) Agreement for Water Delivery (Plantation Golf
Course), dated March 27, 2009 made by and between MLP and Lessor, (iv) that
certain Grant of Golf Course Facilities Easement, dated March 27, 2009 made by
and between MLP and Lessor, (v) the easements

 

--------------------------------------------------------------------------------


 

and agreements listed in that certain Assignment of Easements and Agreements,
dated March 27, 2009 made by Lessee in favor of Lessor, (vi) the Declaration of
Covenants, Conditions and Restrictions (Plantation Course), dated March 27, 2009
made by MLP as Declarant, (vii) the contracts and agreements described in that
certain Assignment and Assumption of Contracts, dated March 27, 2009 made by and
between Lessee and Lessor, (viii) that certain Golf Course Use Agreement
(Kapalua Club), dated March 27, 2009 between MLP and Lessor, (ix) that certain
Nextel Site Agreement, dated November 10, 1999, as amended, and (x) that certain
Grant of Reservoir, Waterline and Well Declarant Easement, dated March 27, 2009
made by and between MLP and Lessor.  During the term of this Lease, Lessee shall
be entitled to all rents, reimbursements or other payments otherwise due Lessor
under such agreements which shall be prorated for the periods prior to the
Commencement Date and through the Termination Date based on the actual number of
days in the respective months when such dates occur and the actual number of
days elapsed.  Lessee shall have no right to amend the terms and conditions of
any of the foregoing agreements or instruments without the prior written consent
of Lessor, which consent may be withheld by Lessor in its sole discretion.

 

c.                                       Restaurant Sublease.  Lessee shall, at
Lessee’s sole cost and expense, observe and perform all of the Lessor’s
obligations as Landlord under that certain Restaurant Lease dated February 7,
1991, as amended and extended, with P.H.K., Inc., as Tenant (the “Restaurant
Lease”).  During the term of this Lease, Lessee shall be entitled to all rents
and other periodic charges payable by Tenant under the Restaurant Lease which
shall be prorated for the periods prior to the Commencement Date and following
the Termination Date based on the actual number of days in the respective months
when such dates occur and the actual number of days elapsed.  Lessee shall have
no right to amend the Restaurant Lease without the prior written consent of
Lessor, which consent may be withheld by Lessor in its sole discretion.

 

d.                                      Declarations.  Lessee shall, at Lessee’s
sole cost and expense, observe and perform all of the Lessor’s obligations,
including payment obligations, under (i) the Amended and Restated Declaration of
Covenants and Restrictions for the Kapalua Resort dated September 30, 1987, as
amended from time to time, and (ii) the Plantation Estates Declaration of
Covenants, Conditions and Restrictions dated April 6, 1990, as amended from time
to time and (iii) the Declaration of Covenants, Conditions, & Restrictions
(Plantation Course) dated concurrently herewith.  Any payment obligations of
Lessor under such Declarations shall be prorated for periods prior to the
Commencement Date and following the Termination Date based on the actual number
of days in the respective billing periods when such dates occur and the actual
number of days elapsed.

 

9.                                       Operational Plans and Reports.

 

a.                                       Annual Plans.  Lessee shall prepare and
submit to Lessor for Lessor’s reasonable approval an annual plan for the
operation of the Golf Course by Lessee, which plan shall include Lessee’s
projected income and budgeted expenses for the year, including the number of
rounds projected to be played during such year broken down by each guest or
other category, the amount to be expended by Lessee during such quarter for the
replacement of the Golf Course irrigation system, a schedule of the
Lessor-approved capital improvements to be completed in such year and such other
information as may be reasonably requested by Lessor.  The annual plan for
calendar year 2009 will be submitted to Lessor by April 1, 2009 and thereafter
not less than sixty (60) days prior to the start of each subsequent calendar
year during the term of the Lease.  Along with each annual plan, Lessee shall
also

 

--------------------------------------------------------------------------------


 

submit to Lessor a report on Lessee’s compliance with the Golf Course Standard
described in paragraph 8(a) above.

 

b.                                      Quarterly Reports.  Within thirty (30)
days of the end of each calendar quarter during the term of this Lease, Lessee
shall provide Lessor with a written report showing the operating results for
such quarter and year to date, including income and expenses, the number of golf
rounds played, including paid rounds by each guest or other category,
expenditures made for capital improvements approved by Lessor, the amount
expended by Lessee for the replacement of the Golf Course irrigation system and
such other information as Lessor may reasonably request.

 

10.                                 Golf Course Irrigation System.  Lessee
shall, at its own cost and expense, but subject to the Lessee Irrigation System
Cap (defined below), and the terms and provision set forth herein, complete the
replacement and/or repair of the Golf Course irrigation system,  (the
“Irrigation Work”), pursuant to plans and specifications approved by Lessor in
its reasonable discretion.  Notwithstanding anything to the contrary contained
herein, Lessee’s contribution to the cost of the Irrigation Work shall not
exceed the total sum of Five Million Dollars ($5,000,000) (the “Lessee
Irrigation System Cap”).  Lessee will provide to Lessor plans and specifications
for the Irrigation Work (the “Irrigation Plans”) no later than ninety (90) days
following the Effective Date.  Lessor will promptly review the Irrigation Plans
and either approve or disapprove of the Irrigation Plans by delivery to Lessee
of written notice.  If disapproved, the  parties will thereafter work in good
faith to reach agreement on the Irrigation Plans.  Promptly following Lessor’s
approval, Lessee will commence to provide all necessary governmental permits
necessary to construct the Irrigation Work.  Lessee shall use commercially
reasonable efforts, subject to force majeure delays and Lessor delays, to
complete the Irrigation Work within eighteen (18) months (the “Construction
Period”) of receipt by Lessee of (i) Lessor’s reasonable approval of the plans
and specifications for the Irrigation Work and (ii) all necessary building
permits.  Lessee will complete the Irrigation work in accordance with the
approved plans and specifications, all laws and paragraphs 12, 13 and 15. 
Lessee’s obligation to complete the Irrigation Work in accordance with the
Irrigation Plans will survive expiration or earlier termination of this Lease.

 

11.                                 Other Improvements.  Lessee shall prepare
and submit to Lessor for Lessor’s reasonable approval an annual capital
improvements budget for the Golf Course Operations which shall take into account
the level of capital expenditures made by Lessee for the Golf Course Operations
during the three (3) calendar years prior to the Commencement Date.  The budget
will be submitted to Lessor by April 1, 2009 for calendar year 2009 and
thereafter not less than sixty (60) days prior to the start of each subsequent
calendar year during the term of this Lease.  The capital improvement budgets
prepared by Lessee shall stipulate which items are to be funded exclusively by
Lessee (i.e. costs and expenses of the Irrigation Work up to the Lessee
Irrigation System Cap) and those capital expenditures that constitute
exclusively a Lessor expense.  Lessor shall have no obligation to approve line
items in the capital improvement budget that exceed in the aggregate $342,500
annually. Lessor shall reimburse Lessee for amounts paid by Lessee to complete
capital improvements included in the annual budgets approved by Lessor within
thirty (30) days of Lessor’s receipt of Lessee’s written request for such
reimbursements accompanied by such documentation as may be reasonably requested
by Lessor to confirm that the capital improvements have been completed by Lessee
free and clear of all liens for such work.  Any sums not paid by Lessor to
Lessee within ten (10) days of written notice from Lessee that the same is past
due shall bear interest from the date due until paid in full at the rate of
twelve percent (12%) per year.

 

--------------------------------------------------------------------------------


 

12.                                 Alterations and Improvements.

 

12.1                           Lessee Obligation.  Unless set forth in the
annual plan, Lessee shall not make any alterations, improvements or additions in
or to the Premises, nor make any repairs requiring any such alteration,
improvements or additions, nor install any antennas, trade fixtures, exterior
signs, interior or exterior lighting, plumbing fixtures, shade or awnings,
without the prior written consent of Lessor, which consent shall not be
unreasonably withheld, delayed or conditioned.  As a prerequisite to any such
consent, Lessee shall comply with and/or satisfy each of the following
conditions unless any of such conditions or requirements shall be waived by
Lessor in its sole discretion:

 

a.                                       Lessee shall obtain Lessor’s approval
of Lessee’s construction contractor(s) and architect who shall be licensed in
the State of Hawaii, and Lessee shall submit complete plans and specifications
for such alterations, improvements or additions to the Lessor for Lessor’s prior
written approval.

 

b.                                      Lessee, or its architect, shall, if
plans and specifications are necessary, deliver to Lessor upon completion of
construction a certification setting forth the total cost of such construction
and certifying that such construction has been completed in compliance with the
approved plans and specifications therefor.

 

c.                                       Lessee shall furnish Lessor with
evidence that all governmental approvals necessary to commence construction have
been obtained, including, without limiting the generality of the foregoing, a
building and/or grading permit.  Any work, (which is not a Lessor
responsibility) not acceptable to any governmental authority or agency having or
exercising jurisdiction over such work shall be promptly replaced, at Lessee’s
sole expense, notwithstanding any failure by Lessor to object to any such work,
and Lessor shall have no responsibility therefor.

 

d.                                      In addition to any other insurance
required under this Lease, during any construction Lessee and/or its contractor
shall maintain such commercial general liability and other insurance policies as
may be reasonably specified by Lessor, all of which policies shall be reasonably
satisfactory to Lessor in form, content and amount of coverage, insuring Lessor,
Lessee and such other parties as Lessor shall reasonably specify against loss or
damage to third parties or their property from hazards normally insured against
in the construction industry with respect to construction of the type to be
undertaken by Lessee.  Lessee shall deliver to Lessor certificates of insurance
certifying that such insurance is in full force and effect prior to commencing
the construction of any alterations, additions or improvement on the Premises.

 

e.                                       Lessee shall reimburse Lessor for any
expense actually incurred by Lessor by reason of repair or replacement of faulty
work done by Lessee or its contractors.

 

f.                                         All work by Lessee shall be
diligently and continuously pursued from the date of its commencement through
its completion.  Upon substantial completion of any construction, Lessee shall
publish a “Notice of Completion” as required under Section 507-43(f) of the
Hawaii Revised Statutes and file an affidavit of publication of said Notice in
the Office of the Clerk of the Circuit Court of the Second Circuit, State of
Hawaii, and shall provide a certified “filed” stamped copy thereof to Lessor.

 

--------------------------------------------------------------------------------


 

12.2                           Lessor Obligations.  Except as otherwise required
in this Lease, any and all capital repairs and replacements approved by Lessor
in accordance with Section 11, excluding the Irrigation Work up to the Lessee
Irrigation System Cap, or required to comply with laws and legal requirements,
will be made at the sole cost and expense of Lessor (“Lessor Work”).

 

13.                                 Protection Against Construction Liens. 
Lessee shall promptly pay all contractors and materialmen, and shall keep the
Premises free from any liens or encumbrances arising out of any work performed
for Lessee, materials furnished for Lessee or obligations incurred by Lessee. 
Lessee agrees to indemnify, defend and save the Lessor and the Premises harmless
from and against any and all claims for mechanics’, materialmen’s or other liens
in connection with any work by Lessee, except to the extent such claims are the
result of Lessor’s failure to meet its funding obligations under this Lease, in
which case Lessor agrees to indemnify, defend and save Lessee and the Premises
harmless from and against any and all such claims and for any liens in
connection with any Lessor Work.  If a mechanics’ or materialmen’s lien shall be
filed against the Premises for, or purporting to be for, labor or material
alleged to have been furnished or to be furnished to or for Lessee, Lessee shall
bond against or discharge said lien within ten (10) days after the filing of the
application for the lien.  If Lessee shall fail to bond against or discharge
said lien as aforesaid, Lessor may pay the amount of such lien or discharge the
same by deposit or by bonding against such lien.  In the event that Lessor shall
discharge such lien as aforesaid, Lessor may require the lienor to prosecute an
appropriate action to enforce such claim, and if said lienor shall prevail in
its claim, Lessor may pay the judgment recovered thereon.  Any amount paid or
expense incurred by Lessor pursuant to this paragraph 13 shall be paid by Lessee
to Lessor upon demand, together with interest thereon from the date of payment
by Lessor at the rate provided in paragraph 36 hereinbelow.

 

14.                                 Disclaimer.  Notwithstanding anything in
this Lease contained to the contrary, neither Lessor’s approval nor the approval
of any architect or engineer engaged by Lessor of any plans or specifications
submitted to Lessor or such architect or engineer pursuant to the provisions of
this Lease shall be deemed a warranty or other representation on Lessor’s part
to any person that such plans or specifications or the improvements therein
described are legal or structurally safe or sound.

 

15.                                 Alterations Belonging to Lessor.  All
alterations, improvements and additions to the Premises shall remain for the
benefit of the Lessor and shall not be removed unless otherwise consented to in
writing by Lessor, and shall be presumed to become an integral part of said
Premises.

 

16.                                 Waste; Compliance with Law.  Lessee will not
make or suffer any waste or strip of the Premises.  Lessee will not use the
Premises or suffer the same to be used for any purpose or purposes in violation
of any condition or provision of this Lease, or of any law, ordinance or
regulation of any public authority, or of any policy of insurance upon said
Premises, or do or permit to be done any act which will occasion or constitute a
ground for cancellation of any such insurance policy or for any increase in the
rate of insurance on said Premises, and will not commit or suffer to be
committed any nuisance upon said Premises or act which may disturb the quiet
enjoyment of others.

 

17.                                 Prohibited Conduct.  Lessee will not conduct
or permit to be conducted any auction and/or sale by auction on the Premises or
any fire sale or bankruptcy sale.

 

--------------------------------------------------------------------------------


 

18.           Signs and Advertising.  Lessee will not, without the prior written
approval of Lessor, display, erect, install, paint or place any sign, logo,
emblem, or other advertisement whatsoever in, on or about the exterior of the
Premises.  Lessor acknowledges that the signage on the Premises on the date of
this Lease is approved by Lessor.

 

19.           Liens and Encumbrances.  Lessee will not commit or suffer any act
or neglect whereby said Premises or any improvements thereon, or the estate of
Lessee or the Lessor therein, shall at any time during said term become subject
to any attachment, judgment, lien, charge or encumbrance whatsoever, and will
indemnify and hold the Lessor harmless from all loss, costs and expense,
including attorneys’ fees, with respect thereto.

 

20.           Hazardous Materials.

 

a.             Use of Hazardous Materials.  Except as provided herein, Lessee
shall not cause any Hazardous Material to be brought upon, kept or used in or
about the Premises by Lessee in violation of Hazardous Materials Laws.  Lessee
may use and store on the Premises such items as may be classified as Hazardous
Materials but which are typically used in golf course operations (e.g.
fertilizers, pesticides, herbicides, machinery lubricants, cleaning and
maintenance supplies) provided that the same are used, kept, stored and disposed
of in full compliance with all applicable Hazardous Materials Laws.  If Lessee
breaches the obligations stated in the preceding sentences, or if the presence
of Hazardous Material on the Premises caused by Lessee results in contamination
of the Premises in violation of Hazardous Materials Laws, then Lessee shall
indemnify, defend and hold Lessor harmless from any and all claims, judgments,
damages, penalties, fines, costs, liabilities or losses (including, without
limitation, diminution in value of the Premises, and sums paid in settlement of
claims, attorneys’ fees, consultation fees and expert fees) which arise during
or after the Lease term as a result of such contamination.  This indemnification
of Lessor by Lessee includes, without limitation, costs incurred in connection
with any investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any federal, state or local governmental agency or
political subdivision because of a release of Hazardous Material by Lessee
during the Term.  Without limiting the foregoing, with respect to any Hazardous
Material on the Premises released by Lessee during the Term which results in any
contamination of the Premises in violation of Hazardous Materials Laws, Lessee
shall promptly take all actions at its sole expense as are necessary comply with
Hazardous Materials Laws.  The foregoing indemnity shall survive the expiration
or earlier termination of this Lease.

 

b.             Definitions.  As used herein, the term “Hazardous Material” means
any hazardous or toxic substance, material or waste, including, but not limited
to, those substances, materials and wastes listed in the United States
Department of Transportation Hazardous Materials Table (49 CFR 172.101) or by
the United States Environmental Protection Agency as hazardous substances (40
CFR Part 302) or as defined in the Hawaii Hazardous Waste Law (Haw. Rev. Stat.
Chapter 342J) and amendments thereto, or such substances, materials and wastes
that are or become regulated under any applicable local, state or federal law.

 

c.             Disclosure.  Upon Lessor’s written request, Lessee shall disclose
to Lessor the names and amounts of all Hazardous Material, or any combination
thereof, which were stored, used or disposed of or on the Premises, or which
Lessee intends to store, use or dispose of or on the Premises in the future.

 

--------------------------------------------------------------------------------


 

d.             Inspection.  Lessor and its agents shall have the right, but not
the duty, to inspect the Premises during normal business hours following 48
hours’ prior written notice to determine whether Lessee is complying with the
provisions of this paragraph 17.  If Lessee is not in compliance with the
provisions of this paragraph 17, Lessor shall have the right to immediately
enter upon the Premises to remedy any contamination caused by Lessee’s failure
to comply notwithstanding any other provision of this Lease.  Lessor shall use
reasonable efforts to minimize interference with Lessee’s business but shall not
be liable for any interference caused thereby.

 

e.             Reports.  To the extent Lessee is required to file any reports
with the United States Environmental Protection Agency or any other federal,
state, city or county agency having jurisdiction over Hazardous Material, Lessee
shall concurrently provide Lessor a copy of such report.

 

21.           Compliance With Disability Access Laws.  Except as otherwise set
forth herein, Lessee hereby covenants and agrees with Lessor that Lessee shall
at all times during the term of this Lease comply with any and all governmental
regulation of the Premises regarding access of disabled persons, including
without limitation, Titles III and V of the Americans with Disabilities Act of
1990, 42 U.S.C. Sec. 12101 et seq. or any other similar federal, state or local
laws or ordinances and the regulations promulgated thereunder (collectively, the
“Disability Access Laws”); provided, however, the costs of any such compliance,
if required as a result of any changes to the, or new, Disability Access Laws
after the Effective Date, will be the sole responsibility of Lessor.  Unless any
such failure is the result of Lessor failing to pay for the cost of any Landlord
Work related to the compliance with Disability Access Laws (in which case the
indemnity contained herein will be of Lessee by Lessor), Lessee shall indemnify,
defend and hold Lessor harmless from and against any and all claims and demands
for loss or damage, including claims for discrimination, personal injury,
monetary damage or injunctive relief arising out of or in connection with any
failure or alleged failure of the Premises to comply with the Disability Access
Laws, and, unless caused by the failure of Lessor to pay for Lessor’s Work,
Lessee shall reimburse Lessor for all costs and expense, including reasonable
attorneys’ and other professional or consultants’ fees, paid or incurred by
Lessor in connection with the defense of any such claims including, but not
limited to, all costs for research regarding settlement or other preventive
measures which Lessor may take prior to the filing of such action or to attempt
to prevent the filing of such an action.

 

22.           Repairs and Upkeep by Lessee.  Lessee shall at all times during
the term hereof and at its own expense, keep the Premises in good order,
condition and repair, reasonable wear and tear damage and destruction and Lessor
Work excepted, including such repairs, and alterations as may be required by
fire insurance companies, by law, ordinance or regulation of any public
authority relating to the use or occupancy of the Premises or otherwise.  Lessee
shall, if deemed necessary by Lessor, repaint the exterior of the buildings and
improvements in the Premises once during each three (3) years during the term of
this Lease within ninety (90) days after Lessor’s notice to Lessee to do so. 
Lessee will, at its own expense, replace plate glass and other glass in the
Premises which may become damaged or broken.  If Lessee fails to commence
repairs required by the terms hereof to be made by it within ten (10) days after
written notice from Lessor of the necessity therefor and specifying the nature
thereof, and if Lessee thereafter fails to prosecute such work diligently to
completion, then Lessor shall have the right to make or complete and pay for
such repairs and bill Lessee for the cost thereof or to terminate this Lease for
breach of covenant in the event Lessor makes such repairs but Lessee does not
pay Lessor pursuant to paragraph 22 herein.  Lessor shall have the right to
enter upon the Premises at times reasonably established by Lessor and Lessee for
the purpose

 

--------------------------------------------------------------------------------


 

of making such repairs and to erect any necessary scaffolding or barricades. 
Failure on the part of Lessor to make repairs or alterations as herein provided
shall in no event constitute a breach of this Lease.  That Lessee will keep the
Premises, including any loading or service areas, in a clean, orderly and
sanitary condition and free from obstructions, insects, rodents, vermin and
other pests, and shall store all trash and refuse within the Premises or in
areas designated therefor by Lessor and share in the cost of having the same
picked up regularly.

 

23.           Right of Access.  Lessor shall have access at all reasonable times
to the Premises and each and every part thereof for purposes of inspecting same;
making repairs (if Lessor elects to undertake any repairs due to Lessee’s
failure to do so), and Lessor shall be allowed to take all material into and
upon the Premises that may be required therefor without the same constituting an
eviction of Lessee in whole or in part, without the lease rental and other fees
and charges abating and without any liability to Lessee or any loss or
interruption of business of Lessee or any loss of occupation or quiet enjoyment
of the Premises occasioned thereby; posting such notices as it may deem
necessary for its protection or for protection of the Premises; and for the
purpose of showing same to prospective tenants, purchasers, mortgagees, and/or
others.

 

24.           Expenditures by Lessor on Behalf of Lessee.  If Lessor shall make
any expenditure or incur any liability which Lessee is required to make or pay
under this Lease, the amount thereof shall be added to and deemed a part of the
next succeeding payment of rent thereafter falling due, and said amount shall
bear interest at the rate provided in paragraph 39 hereinbelow from the date
paid by Lessor until repaid by Lessee.  Lessor may, at its option and at any
time, terminate this Lease for failure on the part of Lessee to pay such amounts
within thirty (30) days of written notice when due.

 

25.           Indemnity.  Lessee, as a material part of the consideration to
Lessor for this Lease, will and does hereby assume all risk of bodily injury,
wrongful death and/or property damage, business interruption or economic loss
occasioned by any accident, fire or nuisance made or suffered by Lessee or its
officers, directors, agents, employees, contractors, invitees, customers,
sublessees and licensees (herein collectively called “Lessee’s Affiliates”) in
the Premises or resulting from any failure on the part of Lessee to maintain the
Premises in a safe condition, and Lessee hereby waives on its own behalf, and on
behalf of Lessee’s Affiliates, all claims in respect thereof against Lessor and
Lessor’s shareholders, employees, agents, licensees, contractors and invitees
(herein collectively called “Lessor’s Affiliates”) except claims arising from
the acts or omissions of Lessor or Lessor’s Affiliates, and acknowledges that
this assumption of risk by Lessee has been bargained for in determining rent and
other obligations of Lessee under this Lease.  Lessee hereby agrees to indemnify
and save harmless Lessor and Lessor’s Affiliates from and against any and all
claims for bodily injury, wrongful death and/or property damage, business
interruption and economic loss by any person (including without limiting the
generality of said term, Lessee’s Affiliates and Lessor’s Affiliates) arising
out of, caused by, occasioned by or resulting from any accident, fire or
nuisance in the Premises or Lessee’s failure to maintain the Premises in
accordance with this Agreement, except where such injury, death or loss is
caused by the acts or omissions of Lessor or Lessor’s Affiliates.  Lessee
further agrees to indemnify and save harmless Lessor, and Lessor’s Affiliates,
from and against any and all liability, loss, costs, charges, fines, penalties,
obligations or expenses of whatsoever nature in connection with any and all
claims by or on behalf of any person or persons, firm or firms, corporation or
corporations, arising from the conduct or management of any work or thing
whatsoever done by Lessee or Lessee’s Affiliates in or about the Premises during
the Term, or from any transactions of Lessee concerning the Premises, and will
further indemnify and save Lessor and Lessor’s Affiliates harmless from any and
all claims arising from

 

--------------------------------------------------------------------------------


 

any breach or default on the part of Lessee in the performance of any covenant
or agreement on the part of Lessee to be performed pursuant to the terms of this
Lease, or arising from any act on the part of Lessee or Lessee’s Affiliates, and
shall reimburse Lessor and Lessor’s Affiliates for all costs, reasonable
attorneys’ fees, expenses and liabilities incurred in connection with any such
claim or any action or proceeding brought thereon.  Lessee further agrees that
in case of any claim, demand, proceeding, action or cause of action, threatened
or actual, against Lessor or Lessor’s Affiliates resulting from the matters for
which Lessee indemnifies Lessor hereunder, Lessee, upon the written request of
Lessor or any of Lessor’s Affiliates, shall defend Lessor and Lessor’s
Affiliates at Lessee’s expense by counsel reasonably satisfactory to Lessor or
Lessor’s Affiliates, as the case may be.  If Lessor or any of Lessor’s
Affiliates does not request such defense or Lessee does not provide such
defense, then Lessee will reimburse Lessor and Lessor’s Affiliates as aforesaid,
and agrees to cooperate with Lessor and Lessor’s Affiliates in such defense,
including, but not limited to, providing of affidavits and testimony upon
request of Lessor or Lessor’s Affiliates.

 

26.           Assumption of Risk by Lessee.  Lessee, as a material part of the
consideration to Lessor for this Lease, will and hereby does assume all risk of
loss or damage to Lessee’s personal property, machinery, equipment, fixtures,
supplies, merchandise, and other personal property, by whomsoever owned, stored
or placed in, upon or about the Premises, and does hereby agree that Lessor
shall not be responsible for loss or damage to any such property, unless caused
by the willful act or gross neglect of Lessor or Lessor’s Affiliates, and Lessee
waives all claims in respect thereof and acknowledges that this assumption of
risk by Lessee has been bargained for in determining rent and other obligations
of Lessee under this Lease.  Without prejudice to the generality of the
foregoing, Lessor shall not be liable for loss or damage to any property
entrusted to Lessor or Lessor’s Affiliates nor for loss or damage to any
property at any time stored or kept in the Premises, either from rain or from
any other water which may leak, issue or flow from any part thereof, or from the
pipes or plumbing of the same or from any other place or quarter, nor for any
loss or damage to property in the Premises caused by theft, or by accident
involving escalators, or for damage or any character.

 

27.           Property Insurance.

 

a.             In General.  Lessee shall at its own expense and at all times
during the term keep all buildings, improvements, fixtures, and personal
property by whomsoever installed or constructed, now existing or hereafter
erected on the Premises, insured against (i) all of the risks covered by a
standard ISO Commercial Property Special Causes of Loss Form written on a
replacement cost basis, without deduction for depreciation, with an agreed value
endorsement, (ii) a “difference in conditions” policy providing coverage limits
for risk of loss by earthquake of $25,000,000 and flood of $20,000,000,
(iii) such other hazards or risks which a prudent businessman would insure
against, including plate glass insurance and business interruption insurance in
an amount sufficient to insure payment of rent, real property taxes and
assessments, insurance and other fixed costs for not less than twelve (12)
months during any interruption of Lessee’s business on the Premises from any
risk covered under (i) and (ii) above, and (iv) in time of war against war
damage, if available at reasonable cost.  This coverage shall be in an amount
equal to the full replacement cost of such buildings, improvements, fixtures and
personal property and shall not have deductibles in excess of $250,000 AOP and
flood, 2% wind, and 5% earthquake.  Lessee hereby waives any and all rights of
subrogation which it may have against Lessor and any insurance carrier of
Lessor.  Such insurance shall contain a standard mortgagee clause which shall
provide that any reference to a mortgagee in such policy shall mean and include
all holders of mortgages of any interests in the Premises, in their respective
order and preference as provided in their respective

 

--------------------------------------------------------------------------------


 

mortgages; provide that such insurance as to the interest of any mortgagee shall
not be invalidated by any act or neglect of Lessor, Lessee or any person
claiming by, through, or under any of them; and contain a waiver of any
provision invalidating such mortgagee clause by reason of the failure of any
mortgagee or Lessor, Lessee, or any person claiming by, through, or under any of
them to notify the insurer of any hazardous use or vacancy, any requirement that
any mortgagee pay any premium thereon, or any contribution clause.

 

b.             Use of Insurance Proceeds.  In case the buildings, improvements
or fixtures required to be insured in subparagraph 27.a above or any part
thereof shall be destroyed or damaged by fire or such other casualty required to
be insured against, then and as often as the same shall happen, all proceeds of
such insurance, including the interest therein of Lessor and the interest
therein of Lessee shall be made available for and used with all reasonable
dispatch by Lessee in rebuilding, repairing, replacing or otherwise reinstating
the buildings, improvements or fixtures so destroyed or damaged in a good and
substantial manner according to the plan and elevation thereof or according to
such modified plan for the same or substitute buildings, improvements or
fixtures as shall be approved in writing by the Lessor in accordance with
paragraphs 12 and 13 above.  If the available insurance proceeds shall be
insufficient for rebuilding, repairing, replacing or otherwise reinstating such
buildings, improvements or fixtures in the manner provided in this paragraph
above, then Lessor shall provide the balance of all funds required to completely
rebuild, repair, replace or otherwise reinstate such buildings, improvements or
fixtures; provided, however, that Lessee shall be responsible for any deductible
amounts or self-insured retentions and if Lessee fails to carry the types and
amounts of insurance required by Section 27(a), then Lessee shall be responsible
for any shortfall.

 

28.           Liability Insurance.

 

a.             In General.  Lessee shall maintain at its own expense during the
term a policy or policies of “commercial general liability” insurance on an
“occurrence” basis including coverage for bodily injury and property damage,
personal injury and medical payments, naming Lessor as an additional insured
thereunder, with limits not less than those set forth in subparagraph 28.b
below.  The commercial general liability insurance shall specifically cover
blanket contractual liability, fire damage legal liability, host liquor
liability if liquor will be sold, serviced or manufactured on the Premises,
personal and advertising liability, medical payments, premises and operations
liability and products/completed operations liability.  Lessee shall
periodically, but not less frequently than annually, reevaluate the scope of the
risks covered and the liability limits of such insurance policies and, if
necessary, increase such coverage or liability limits in order to provide
coverage of risks and liability limits which a prudent businessman would provide
under similar circumstances.  Lessee shall also increase the liability limits or
the scope of the risks covered by such insurance policies to such higher levels
or such broader scope of risks as Lessor may from time to time reasonably
specify.

 

b.             Coverage Amounts.

 

Minimum Liability Coverage Amounts:

 

(i)

 

$ 5,000,000 Each Occurrence

 

 

 

(ii)

 

$ 5,000,000 General Aggregate

 

 

 

(iii)

 

$ 5,000,000 Products & Completed Operations Aggregate

 

--------------------------------------------------------------------------------


 

(iv)

 

$ 5,000,000 Personal and Advertising Injury

 

 

 

(v)

 

$ 1,000,000 Fire Damage (any one fire)

 

 

 

(vi)

 

$ 10,000,000 Umbrella Coverage

 

 

 

(vii)

 

$ 10,000,000 Excess Coverage

 

29.           Worker’s Compensation and Employer’s Liability Insurance.  Lessee
shall maintain at is own expense during the term of this Lease a policy or
policies of “worker’s compensation” insurance with minimum limits as required by
Hawaii Revised Statutes Title 21, Labor and Industrial Relations, and the
rules and regulations promulgated thereunder, and a policy or policies of
“employer’s liability” insurance with per accident and per disease limits not
less than $5,000,000.00.  Both policies shall be in form and with coverages
satisfactory to and approved by Lessor.  Lessee shall increase the liability
limits or the scope of the risks covered by such insurance policies to such
higher levels or such broader scope of risks as Lessor may from time to time
reasonably specify.

 

30.           Auto Liability Insurance.  Lessee shall maintain at is own expense
during the term of this Lease a policy or policies of “commercial auto
liability” insurance naming Lessor as an additional insured thereunder, in form
and with coverage satisfactory to and approved by Lessor, with a combined single
limit for bodily injury and property damage not less than $5,000,000.00.  The
foregoing coverage may be placed through a combination of primary, umbrella and
excess coverages.  The automobile liability insurance shall specifically cover
all automobiles and other vehicles used by Lessee in connection with its
operations at the Premises, whether owned or non-owned, leased, rented, borrowed
or hired.

 

31.           General Insurance Requirements.

 

a.             Each policy of commercial property insurance and general
liability insurance required in paragraphs 27 and 28 above shall:

 

(1)           name Lessor as an additional insured and provide that the
liability of the insurer thereunder shall not be affected by, and that the
insurer shall not claim, any right of set-off, counterclaim, apportionment,
proration, or contribution by reason of, any other insurance obtained by or for
Lessor, Lessee, or any person claiming by, through, or under any of them;

 

(2)           contain no provision relieving the insurer from liability for loss
occurring while the hazard to buildings and personal property is increased,
whether or not within the knowledge or control of, or because of any breach of
warranty or condition or any other act or neglect by Lessor, Lessee, or any
person claiming by, through, or under any of them;

 

(3)           be specifically endorsed to provide that such policy may not be
cancelled except upon the insurer giving at least thirty (30) days’ prior
written notice thereof to Lessor, Lessee, and every mortgagee and other person
having an interest in the Premises who has requested such notice of the insurer;

 

(4)           be written by an insurance company rated A or better,
Class size IX or better, by the Best’s Key Rating Guide, based upon the rating
system in effect

 

--------------------------------------------------------------------------------


 

on the date this Lease is signed, and in form and with coverage satisfactory to
and approved in writing by Lessor.  In the event that Best’s changes its rating
system or ceases to provide ratings at some later date, then such insurance
company shall have a rating from Best (or some other comparable rating service
if Best’s ceases to provide ratings) comparable to the “A or better, Class IX or
better” requirement of the immediately preceding sentence; and

 

(5)           be specifically endorsed to provide that they are primary
policies, not contributing with and not in excess of any coverage that Lessor
may carry, notwithstanding anything to the contrary contained in any policies
obtained by Lessor.

 

b.             A certificate of insurance listing all of the required coverages
should be issued for Lessee.

 

32.           Assignment and Subletting.  Lessee will not sublet the whole or
any part of said Premises or grant any concession therein, or part with
possession of the whole or any part of the Premises, or assign this Lease or any
interest therein (nor may this Lease be assigned by operation of law) or
hypothecate, mortgage or in any way create any lien on this Lease or the
Premises or any interest therein without the consent in writing of Lessor first
being obtained, and any such attempt without the prior consent in writing of
Lessor shall be void for all purposes and Lessor shall then have the right and
option to terminate this Lease as hereinafter provided.  Lessor may grant or
withhold its consent in its sole discretion for any reason. It is further agreed
that any consent given to any assignment, hypothecation, transfer of this Lease
or parting of possession, or to any sublease of said Premises or a portion
thereof, shall not be construed as a consent to any other further assignment,
hypothecation, transfer, parting of possession or subletting or as a waiver of
Lessor’s right to object to any assignment, hypothecation, transfer parting of
possession, or sublease to which Lessor’s consent in writing has not been
obtained.  It is further agreed that Lessee will remain liable in the event of
any assignment, mortgage or sublease for the payment of the rental hereunder and
for the observance and performance of all the terms, covenants and conditions
herein contained and on the part of Lessee to be observed and performed.  Any
change in the present ownership or control of Lessee’s business, directly or
indirectly, whether as a result of any sale of assets, transfer of stock,
merger, consolidation or otherwise, shall be deemed an assignment within the
meaning of this provision; provided however, and notwithstanding anything to the
contrary contained herein, no sale of assets, transfer of stock, merger or
consolidation by Guarantor shall constitute an assignment hereunder.

 

33.           Transfer of Control.  It is understood and agreed that Lessor must
at all times be satisfied with the operator of the Premises from the standpoint
of said operator’s experience, management ability and/or financial capacity, and
that upon any merger or transfer of stock, directly or indirectly, involving a
change in control of either of Lessee, Lessor shall have the right and option to
terminate this Lease.

 

34.           Subordination.  Lessee hereby subordinates its rights hereunder to
any encumbrances shown on Exhibit A and to the lien of any mortgage or mortgages
now or hereafter arranged by Lessor, to any bank, insurance company or other
lending institution, against the land and improvements of which the Premises are
a part and/or upon any buildings now on or hereafter placed upon said land, for
all loans or advances made or hereafter to be made upon said security, provided
in every case the mortgagee or mortgagees named in said mortgage or mortgages
shall agree in a written instrument acceptable to Lessee to recognize this Lease
in the event of foreclosure by judicial proceedings or otherwise, if Lessee is
not then

 

--------------------------------------------------------------------------------


 

in default beyond applicable cure periods.  Lessee hereby agrees to execute any
instruments on a commercially reasonable form necessary or expedient to carry
out the foregoing.

 

35.           Default and Remedies.  If Lessee shall fail to pay said rent or
any part thereof or any other monies which under the provisions of the Lease
Lessee shall be obligated to pay, on or before the dates the same have become
due and payable, no notice being required, demand made, or forfeiture declared,
and such non-payment shall continue for ten (10) days, or fail in any other
respect faithfully to observe or perform any condition or covenant in this Lease
contained and on Lessee’s part to be observed and performed, including Lessee’s
failure to achieve the Golf Course Standard set forth in paragraph 8.a above or
to submit the annual operational plans described in paragraph 9.a above for
Lessor’s approval, and any such failure shall continue for thirty (30) days
following written notice from the Lessor to Lessee (or such longer time as is
reasonably necessary so long as Lessee has commenced and is diligently
prosecuting the cure); or if Lessee shall become insolvent or be adjudicated
bankrupt; or shall make any general arrangement or assignment for the benefit of
creditors or shall seek protection under any bankruptcy laws; or permit a lien
to attach to the premises; or abandon the Premises; or suffer this Lease or any
estate or interest hereunder to be taken under any mesne process or any writ of
execution; or any other judicial order,  and any such event is not dismissed and
cured with sixty (60) days, then and in any such event:

 

a.             Right of Re-Entry; Termination.  The Lessor may at once enter
into and upon the Premises or any part thereof in the name of whole, and upon or
without such entry at Lessor’s option terminate this Lease, without service of
notice of legal process, and thereupon take possession of the Premises and all
improvements thereon, and thereby become wholly vested with all right, title and
interest of Lessee therein and may expel and remove from said Premises Lessee
and/or those claiming under it, and their effects, all without service of notice
or resort to any legal process and without being deemed guilty of any trespass
or becoming liable for any loss or damage which may be occasioned thereby, and
without prejudice to any other remedy or right of action which the Lessor may
have for collection of arrears of rent for other or preceding breach of covenant
by Lessee.  If this Lease or any short form thereof is recorded or filed of
record in Hawaii, termination may be made effective by Lessor by mailing a
written notice to Lessee or such termination and recording or filing an
affidavit thereof.

 

b.             Summary Possession.  Whether or not Lessor shall have taken any
action above permitted, Lessor may bring an action for summary possession in
case of such default, and in any such action, service of prior notice or demand
is hereby expressly waived.  Lessor may, at its option, assert its claim for
unpaid rent in such action or may institute a separate action for the recovery
of rent.

 

c.             Removal of Persons or Property.  In the event of such resumption
of possession under this Lease, whether by summary proceedings or by any other
means, Lessor, or any receiver appointed by a court having jurisdiction, may
dispossess and remove all persons and property from the Premises, and any
property so removed may be stored in any public warehouse or elsewhere at the
cost of and for the account of Lessee, and Lessor shall not be responsible for
the care or safekeeping thereof, and Lessee hereby waives any and all loss,
destruction, and/or damages or injury which may be occasioned in the exercise of
any of the aforesaid acts.

 

d.             Damages, Attorneys’ Fees and Costs.  Lessor may recover from
Lessee all damages, reasonable attorneys’ fees and costs which may have been
incurred by

 

--------------------------------------------------------------------------------


 

Lessor as a result of any default of Lessee hereunder, including the expense of
recovering possession.

 

e.             Right to Re-let.  Should Lessor elect to reenter for Lessee’s
default, as provided hereinabove, or should it take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, it may either
terminate this Lease or it may, from time to time without terminating this
Lease, and re-let said Premises or any part thereof for such term or terms
(which may be for a term extending beyond the term of this Lease) and at such
rental or rentals and upon such other terms and conditions as Lessor in its sole
discretion may deem advisable; upon each such re letting all rental received by
Lessor from such re-letting shall be applied, first, to the payment of any
indebtedness other than rent due hereunder from Lessee to Lessor; second, to the
payment of any costs and expenses of such re-letting; third, to the payment of
rent due and unpaid hereunder; and the residue, if any, shall be held by Lessor
and applied in payment of future rent as the same may become due and payable
hereunder.  If such rentals received from such re-letting during any month be
less than that to be paid during that month by Lessee hereunder, Lessee shall
pay any such deficiency to Lessor. Such deficiency shall be calculated and paid
monthly. Termination may, but need not necessarily, be made effective by the
giving of written notice to Lessee of intention to end the term of this Lease,
specifying a day not earlier than three (3) days thereafter, and upon the giving
of such notice, the term of this Lease and all right, title and interest of
Lessee hereunder shall expire as fully and completely on the day so specified as
if that day were the date herein specifically fixed for the expiration of the
term.  No re-entry or taking possession of said Premises by Lessor shall be
construed as an election on its part to terminate this Lease unless a written
notice of such intention is given to Lessee or unless the termination thereof be
decreed by a court of competent jurisdiction.  Notwithstanding any such
re-letting without termination, Lessor may at any time thereafter elect to
terminate this Lease for such previous default.  Should Lessor at any time
terminate this Lease for Lessee’s default, in addition to any other remedies it
may have, Lessor may recover from Lessee all damages it may incur by reason of
such default, including the cost of recovering possession of the Premises,
reasonable attorneys’ fees, delinquent rent and other charges due through the
date of termination and the discounted present value (computed at 8%) at the
time of such termination of the rent and charges reserved in this Lease for the
remainder of the stated term, all of which amounts shall be immediately due and
payable from Lessee to Lessor.

 

36.           Remedies Cumulative.  The various rights, options, elections and
remedies of Lessor contained in the Lease shall be construed as cumulative and
no one of them as exclusive of any of the other, or of any right or priority
allowed by law.

 

37.           Waiver of Breach.  The waiver by the Lessor of any breach of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or of any other terms, covenant or
condition herein contained; that the acceptance of rent by the Lessor shall not
be deemed to be a waiver of any of the terms, covenants or conditions of this
Lease, or of the remedies of Lessor herein (including the remedy of forfeiture
of this Lease); that no term, covenant, condition or remedy herein shall be
deemed to be waived by Lessor unless such waiver be in writing by Lessor.

 

38.           Attorneys Fees.  If either party hereto institutes any action or
proceeding in court to enforce any provision hereof or for damages or other
relief by reason of any alleged breach of any provision hereof, the prevailing
party shall be entitled to receive from the losing party all costs, including
reasonable attorneys’ fees.  If any litigation or legal expense incurred by
either party hereto in connection with any litigation commenced by or against
the other party

 

--------------------------------------------------------------------------------


 

(other than condemnation proceedings) in which it shall without fault be made by
a party, then it will be entitled to recover against the opposite party all of
its costs including reasonable attorneys’ fees.

 

39.           Delinquent Payments.  If any payment or payments called for under
this Lease is not paid on the date due, Lessor shall have the right, without
waiving any breach or default by Lessee or any of its other rights herein, to
demand and receive the unpaid sum together with the interest accrued thereon
from the date of delinquency at the rate of one percent (1%) per month until
paid.

 

40.           No Accord And Satisfaction.  No payment by Lessee or receipt by
Lessor of a lesser amount than the monthly rent herein stipulated shall be
deemed to be other than on account of rents due, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment of rent
be deemed and accord and satisfaction, and Lessor may accept such check or
payment without prejudice to Lessor’s rights to recover the balance of such rent
or other amount or pursue any other remedy in this Lease.  In the event that the
rent or any other monies which are due hereunder by Lessee are delinquent,
Lessor may, upon the receipt of any payments, apply them to any account or
period it shall determine in its discretion.

 

41.           Damage to Premises.  If there is a partial “material” or total
destruction of the Premises and Lessor, in its sole discretion, elects not to
rebuild or repair the same, this Lease shall terminate as of the date of such
destruction upon written notice from Lessor to Lessee of Lessor’s determination
not to rebuild or repair, such notice to be given within thirty (30) days of the
date of such destruction.  In the event of such termination, Lessee shall
forthwith surrender the Premises and shall be relieved of all liability for any
further rental and Lessor shall refund any unearned rent paid in advance by
Lessee and shall be thereby released from any obligation or duty to Lessee. 
Lessee hereby waives any and all claims for damage and shall not be entitled to
any damages for any loss occasioned by any such injury to or destruction of said
Premises or any of Lessee’s property.  As used herein, “material” partial
destruction will mean destruction to a portion of the Premises which will, in
the reasonable opinion of the parties, require 12 months or more to
substantially complete the repair.

 

42.           Condemnation.  In the event the whole or any portion of the
Premises shall be taken or condemned by any duly constituted authority or any
condemnation suit is instituted, Lessee will peaceably surrender and deliver up
to Lessor possession of the portion of the Premises so taken or condemned and
Rent shall be appropriately abated.  In the event of a condemnation of a
nonmaterial part of the Premises, such partial condemnation shall not annul or
void this Lease.  In the event of a condemnation of such part or such form,
shape or reduced area as to render the Premises not effectively usable for the
purpose for which the property is demised, or in the event of a condemnation of
all of said Premises, this Lease shall terminate as of the date when the
condemning authority has become entitled to, and does take actual possession of
the property condemned.  In the event of any condemnation, it is understood and
agreed that the Lessor shall be entitled to, and shall receive and retain, any
award made as compensation for or in respect of the land, buildings,
improvements and fixtures actually taken and also any award for or in respect of
damages sustained to the land or portion of the buildings or other improvements
and fixtures not taken by reason of the severance there from of the land and/or
portion of building actually taken.

 

43.           Surrender Upon Termination.  At the expiration of the term or any
extension thereof or any sooner termination of this Lease, Lessee shall quietly
quit and

 

--------------------------------------------------------------------------------


 

surrender the Premises to Lessor, without notice of any kind, notice being
expressly waived, together with all improvements upon the Premises or belonging
to Lessor, by whomsoever made, in good repair, order and condition, except for
reasonable wear and tear.  Lessee’s obligation to observe and perform this
covenant shall survive the expiration or sooner termination of Lessee’s rights
hereunder.

 

44.           Holding Over of Premises.  If upon termination of the Lease as
herein provided, Lessee withholds possession of the Premises from Lessor from
and after the date of such termination, the Lessor shall be entitled to monthly
rent equal to 125% of the monthly rent specified in paragraph 4 of this Lease. 
The provisions herein concerning Lessee’s increased liability in the event of
wrongful withholding of the Premises from the Lessor shall not be deemed to be a
waiver of any breach by Lessee of any covenant herein contained or of any of
Lessor’s rights herein, and shall not prejudice any other remedy or right of
action which the Lessor may have for collection of arrears of rent or for other
or preceding breach of covenant by Lessee.  Any holding over after the
expiration of the said term, or any extension or renewal thereof, with the
written consent of the Lessor, shall be construed to be a tenancy from month to
month only, and shall otherwise be on the same terms and conditions herein
specified, so far as applicable.

 

45.           Lessor’s Right to Assign and Transfer Security.  Lessor may,
without consent of Lessee, sell, assign, mortgage, transfer or hypothecate all
of its right, title and interest in this Lease, in the improvements constructed
on the property demised hereunder, or its interest in the property of which said
Premises is a portion, to the extent of its right, title, and interest therein. 
In the event Lessor proposes to sell, assign, mortgage, transfer or hypothecate
all or any portion of Lessor’s right, title or interest in this Lease and the
prospective purchaser, assignee, mortgagee or other financial source requires
verification of Lessee’s financial condition on the income and expense of
Lessee’s obligations on the Premises, Lessee will furnish to Lessor, upon
request, any and all financial statements or records reasonably necessary to
verify such financial condition and income and expense.

 

46.           Lessor’s Failure to Perform.  Lessor shall not be deemed to be in
default in the performance of any obligation required by it under this Lease
unless and until it has failed to perform such obligation within thirty (30)
days after written notice by Lessee to Lessor, specifying wherein Lessor has
failed to perform such obligation; provided that if the nature of Lessor’s
obligation is such that more than thirty (30) days are required for its
performance, Lessor shall not be in default if Lessor commences to cure the
default within such thirty (30) day period and thereafter diligently prosecutes
the same to completion.  If Lessor fails to cure any such default within the
time periods so specified, Lessee may perform them on Lessor’s behalf and deduct
the cost therefore from Rent and Additional Rent due hereunder.

 

47.           Time of Essence.  Time and exact performance are of the essence of
this Lease and all parts and paragraphs thereof.

 

48.           Force Majeure.  In the event that either party hereto shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, failure of power, restrictive governmental laws
or regulations, riots, insurrection, war or other reason of a like nature not
the fault of the party delayed in performing work or doing acts required under
the terms of this Lease, then performance of such act shall be excused for the
period of the delay and the period for the performance of such act shall be
extended for a period equivalent to the period of such delay.  It is understood,
however, that this provision shall not

 

--------------------------------------------------------------------------------


 

operate to excuse Lessee from the prompt payment of rents or any other payments
required by the terms of the Lease.

 

49.           Notices.  Any notice from either party to the other shall be in
writing and shall be given by delivering the same to such other party or by
mailing the same by United States certified mail in an envelope with sufficient
postage prepaid thereon addressed to such party at the addresses shown on page 1
of this Lease.  For the purpose of this paragraph, either party may change its
address by notice to the other.

 

50.           Waiver of Jury Trial and Counterclaims.  Lessor and Lessee hereby
waive trial by jury in any action or proceeding brought by either of the parties
hereto against the other party on any matters whatsoever arising out of or in
any way connected with this Lease, the relationship of landlord and tenant,
Lessee’s use or occupancy of the Premises, and/or any claim of injury or
damage.  To facilitate the resolution of questions of possession, if Lessor
commences any proceedings for summary possession, if for nonpayment of rent or
for any other cause, Lessee will not interpose any counterclaim of whatever
nature or description in any such proceedings.  Lessee shall have the right to
assert such claims in a separate action or actions brought by Lessee.

 

51.           All Agreements are Contained Herein; No Party Deemed Drafter. 
This Lease contains all of the terms, covenants, conditions, stipulations,
agreements and provisions agreed upon between the parties hereto in relation to
the Premises and this Lease supersedes and cancels each and every other
agreement, promise and/or negotiation between the parties with reference to the
Premises.  Lessor and Lessee agree that neither party shall be deemed to be the
drafter of this Lease and in the event this Lease is ever construed by a court
of law, such court shall not construe this Lease against either party as the
drafter of this Lease.

 

52.           No Increase of Lessee’s Estate.  Lessee hereby waives and
relinquishes any and all rights given to a lessee under Chapter 516 of the
Hawaii Revised Statues (1968), as amended from time to time, or any similar law
which may be enacted at any time during the term giving Lessor the right to
expand Lessee’s leasehold estate under this Lease, which Lessee would not have
under the terms of this Lease in the absence of such chapter or such law, it
being understood and agreed by and between Lessor and Lessee that the provisions
of such chapter or such law shall not apply to this Lease.  Any attempt by
Lessee or any person claiming by or through Lessee to expand its estate under
this Lease pursuant to such chapter or such law shall be a breach of this Lease.

 

53.           Recordation.  This Lease shall not be recorded by Lessor or
Lessee.  At the request of either party, a short form memorandum of this Lease
sufficient to give notice of the leasehold estate hereby created shall be
recorded in the Bureau of Conveyances of the State of Hawaii.  Lessor shall
prepare the short form memorandum of the Lease and Lessee shall execute and
deliver the same to Lessor within seven (7) days of tender thereof by Lessor.

 

54.           Headings.  The paragraph headings are inserted merely for
convenience and are not to be construed as part of this Lease or in any way
affecting it.

 

55.           Severability.  If any provision of this Lease shall be found or
held to be illegal, such illegality shall not affect the remainder of this
Lease, which shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

56.           Definitions.  Words in the singular or plural signify both the
plural and singular; the use of any gender shall include all genders; and each
of the terms “or” and “and” has the meaning of the other or both where the
subject matters, sense and context require such construction.

 

57.           Matters Upon Lease Termination.

 

a.             Certain Prorations.

 

(i)            Lease Termination Prorations.  All real property taxes and
utility charges for the Premises shall be prorated for periods prior to the
Commencement Date and following the Termination Date based on the actual number
of days in the respective billing periods when such dates occur and the actual
number of days elapsed.  On the Termination Date, Lessee shall deliver to Lessor
cash in the amount of all deposits received by Lessee for the use of the
Premises for periods following the Termination Date.  Lessee shall reimburse
Lessor each month for any gift cards issued by MLP, Kapalua Land Company, Ltd.
or Lessee at any time prior to termination of the Lease (including prior to
commencement of the Lease) and accepted for redemption by Lessor within fifteen
(15) days following the last day of the month in which such gift certificate is
accepted for redemption by Lessor.  Any payments received by Lessor each month
with respect to the use of the Premises for periods following the Commencement
Date and prior to the Termination Date shall be paid by Lessor to Lessee within
fifteen (15) days following the last day of the month in which the payment is
received; provided, however, that Lessor may offset from any such payments the
outstanding amount of any gift certificates accepted for redemption by Lessor.

 

(ii)           Pro Shop Inventory.  Upon the termination of the Lease, the
representatives of Lessor and Lessee shall prepare an inventory at the Golf
Course (which inventory shall be binding on Lessor and Lessee) of (i) all of
guests’ golf clubs and luggage checked or left in the care of the Golf Course by
guests then or formerly at the Golf Course, (ii) parcels, laundry or other
property of guests checked or left in the care of the Golf Course by guests then
or formerly at the Golf Course, and (iii) all items contained in the Golf Course
“lost and found”.  Lessor shall be responsible for all of such items listed in
the inventory from and after the delivery of such items by Lessee to Lessor and
shall indemnify, defend and hold Lessee harmless from and against any claim,
liability, cost or expense (including reasonable attorneys’ fees) incurred by
Lessee relating to the loss of or damage to such items listed in the inventory
from and after their delivery to Lessor.  The provisions of this paragraph
57(a)(ii) shall survive termination of this Lease.

 

(iii)          Equipment Leases.  Upon the Termination Date, Lessor shall have
the right, but not the obligation, to the extent assignable, to receive an
assignment of Lessee’s rights under any of the equipment leases for golf course
maintenance equipment, golf carts and related accessories and other personal
property then subject to lease upon Lessor’s written agreement to assume
Lessee’s obligations under such equipment leases after the Termination Date. 
Lessee shall provide Lessor with complete copies of each such equipment lease
not less than 60 days prior to the Termination Date and Lessor shall notify
Lessee in writing not less than 30 days prior to the Termination Date which, if
any, of the equipment leases Lessor shall assume on the Termination Date and
Lessee shall, to the extent assignable, assign those leases to Lessor

 

--------------------------------------------------------------------------------


 

b.             Revenues and Expenses.

 

(1)           All other revenues and expenses for the Golf Course shall be
allocated between Lessor and Lessee as provided herein, effective as of the end
of the day night audit process, but no later than 5:00 a.m. Hawaiian Time, on
the Termination Date (the “Cutoff Time”), determined in accordance with sound
accounting principles, consistently applied.  Except as otherwise expressly
provided for in this Lease, Lessee shall be entitled to all revenue and shall be
responsible for all expenses for the period of time up to but not including the
Cutoff Time, and Lessor shall be entitled to all revenue and be responsible for
all expenses for the period of time from, after and including the Cutoff Time.

 

(2)           Lessor shall promptly pay and reimburse Lessee for the following: 
(i) petty cash funds and house banks on hand at the Golf Course as of the Cutoff
Time; (ii) guest ledger balance as of the Cutoff Time; (iii) unexpired portions
of prepaid expenses for all contracts assumed by Lessor, if any, to include (but
not limited to) deposits, dues and memberships, maintenance agreements,
advertising contracts, licensing agreements and software support agreements;
(iv) prepaid amounts of taxes and assessments; (v) prepaid amounts of city,
county and state permit and license fees (if transferable) allocable to the
period following the Cutoff Time and any deposits assumed by Lessor in
connection with any such permits and licenses; (vi) for all contracts that are
assumed by Landlord upon termination, security deposits paid by Lessee to
outside vendors and suppliers to the Golf Course (provided such security
deposits remain on deposit for the benefit of Lessor); and (vii) if and when
received by Lessor, uncollected rents due from the Restaurant Lease, subleases
and other occupancy agreements allocable to the period before the Cutoff Time.

 

c.             Reconciliation.  Except as otherwise provided herein, any revenue
or expense amount that cannot be ascertained with certainty as of the
Termination Date shall be prorated on the basis of the parties’ reasonable
estimate of such amount, and shall be the subject of a final proration within
ninety (90) days after Termination Date, or as soon thereafter as a precise
amount can be ascertained.  Lessor shall promptly notify Seller when it becomes
aware that any such actual amount has been ascertained.  Once all revenue and
expense amounts have been ascertained, Lessor shall prepare a final proration
statement which shall be subject to Lessee’s approval.  Upon Lessee’s acceptance
and approval of any such final proration statement, such statement shall be
conclusively deemed to be accurate and final and Lessee and Lessor shall each
make any further adjustments required by such final proration statement.  Lessee
shall be entitled to an accounting from Lessor with respect to any such revenue
and expense amount, which is subject to allocation between Lessor and Lessee.

 

d.             Customer Relation Data.  At Lease termination, Lessee shall
retain one (1) set of customer relationship management (CRM) data for the Golf
Course.

 

e.             Pro-Shop Lease.  At Lease termination, provided such termination
was not the result of an uncured breach or default of this Lease by Lessee,
Lessor and Lessee shall execute the pro shop lease attached hereto as Exhibit C.

 

58.           Miscellaneous.  Any agreement hereafter made shall be ineffective
to change, modify, discharge or effect an abandonment of this Lease in whole or
in part unless such agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought. 
The laws of the State of Hawaii shall govern the validity, performance and
enforcement of this Lease.  Any action under or related to this Lease shall be
brought in a court of competent jurisdiction in the State of Hawaii.  The

 

--------------------------------------------------------------------------------


 

covenants and conditions herein contained shall, subject to the provisions as to
assignment, apply to and bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease effective the day
and year first above written.

 

 

TY MANAGEMENT CORPORATION, a

 

Hawaii corporation

 

 

 

By

/s/ Tadashi Yanai

 

 

Name: Tadashi Yanai

 

 

Title: President

 

 

 

Lessor

 

 

 

KAPALUA PLANTATION GOLF LLC

 

 

 

By

Maui Land & Pineapple Company, Inc.,

 

 

Its Sole Member

 

 

 

By

/s/ Robert I. Webber

 

 

Name: Robert I. Webber

 

 

Title: President & CEO

 

 

 

By

/s/ Ryan L. Churchill

 

 

Name: Ryan L. Churchill

 

 

Title: Senior Vice President

 

Lessee

 

--------------------------------------------------------------------------------